Citation Nr: 0112791	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-14 972	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, 
to include a herniated disc at L5-S1.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.  He also had reserve service, with a period of 
active duty for training in June 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 RO decision, which denied the 
veteran's claim of service connection for a low back 
disability, to include a herniated disc at L5-S1.  

In February 2001, the Board requested an independent medical 
examination (IME).
The case was returned to the Board in March 2001.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
low back disability, to include a herniated disc at L5-S1, 
existed prior to his period of active duty for training.

2.  The evidence of record demonstrates that the veteran's 
low back disability, to include a herniated disc at L5-S1, 
increased in severity during his period of active duty for 
training.


CONCLUSION OF LAW

A low back disability, to include a herniated disc at L5-S1, 
was aggravated during active military service or active duty 
for training.  38 U.S.C.A. §§ 101(16), (24), 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.6(a), 3.303, 3.304. 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from June 1966 to 
June 1969.  He also had reserve service, with a period of 
active duty for training in June 1996.

In July 1995, the veteran underwent a periodic reserve 
examination.  The examination report listed no pertinent 
abnormalities in regards to the veteran's back.  In addition, 
the veteran's medical history form shows he reported no 
history of back problems.

A medical record, dated in August 1995, indicates the veteran 
received private medical treatment from Dr. T.H., M.D.  It 
was noted, at this time, that the veteran presented for 
treatment with complaints of low back pain and weakness.

On June 13, 1996, the veteran was again seen for complaints 
of back pain.  According to the veteran, he incurred a back 
injury over Memorial Day weekend after lifting an urn at the 
cemetery.  At this time, the veteran also complained of pain, 
which shot down his left leg.  A physical exam showed mild 
lumbosacral tenderness.  His deep tendon reflexes were 2+ and 
symmetrical bilaterally.  His sensory and motor exam was 
intact.  He had a negative straight leg raise on the right 
and an equivocal straight leg raise on the left.  Final 
diagnosis was that he had a lumbosacral strain.  Treatment 
included the medication Flexeril.  

Shortly thereafter, the veteran was ordered to report for 
active duty for training at Camp Smith in Peekskill, New 
York, from June 15 through June 29, 1996.  

On June 20, 1996, the veteran presented for treatment, during 
active duty training, with complaints of a slipped disc in 
the lower back lasting four days.  He indicated that for the 
past 48 hours, pain radiated down his left leg.  It was noted 
that the veteran was not "too sure when the pain started, 
but he suspected that it happened the day of the physical 
tests."  At this time, the veteran also advised that he had 
pulled a muscle during the Memorial Day weekend, and he was 
seen by a civilian doctor.  Objective findings showed the 
veteran had pain in the lower left quadrant around the left 
kidney area, which was not sensitive to touch.  A possible 
pulled muscle was assessed.  Treatment included rest and 
medication.

On June 22, 1996, the veteran was subsequently admitted at 
the Army Hospital for treatment and discharged on June 28, 
1996.  The Statement of Medical Examination and Duty Status 
reflects the medical opinion that the veteran was under the 
influence of alcohol and the prescription drug Flexeril.  The 
veteran's injury was described as not likely to result in a 
claim against the government.  It was further indicated that 
his injury was incurred in the line of duty on the basis that 
the veteran had a pre-existing condition as evidenced by the 
fact that he came to active training with prescriptions for 
Motrin and Flexeril.  At this time, the veteran reported 
having aggravated his back while acting as a scorer at 
physical training testing.  Upon examination, he received a 
diagnosis of having a left herniated pulposus at L5-S1.  

A Referral for Civilian Medical Care, dated July 11, 1996, 
indicates an evaluation and treatment were requested for the 
veteran. It was noted he had a history of low back pain with 
a diagnosis of acute left pulposus muscle strain and disc 
ruled out.  The provisional diagnosis was listed as low back 
pain, disc ruled out.

A Back Clinic note, dated in mid-July 1996, reflects that the 
veteran underwent a lumbar spine assessment.  The veteran 
reported having acute onset of symptoms while he was 
participating in National Guard activities on June 17, 1996.  
He indicated that he was repetitively squatting down to view 
the troops as they were going through their physical training 
exercises.  He further advised that later in the day, he felt 
pain in the left buttock, which progressed over the next 
three days.  As a result, he was sent to West Point to the 
Army Hospital with bed rest for one week, and at that time he 
was diagnosed with having a herniated nucleus pulposus at L5-
S1.  During his spine assessment, the veteran reported that 
his pain was constant, and he did not report a past history 
of low back injury.  He described the pain as a dull achy 
pain with occasional sharp episodes originating in the 
posterior superior iliac spine (PSIS) area.  He rated his 
pain between two and three on a zero to ten maximum pain 
scale.  He noted aggravating factors as being sitting, 
prolonged partial forward bending, bending, and things of the 
nature such as getting dressed in the morning.  He noted 
relieving factors to include lying supine with his knees bend 
and walking although this does not bring complete relief.  
Muscle and reflex testing showed an absence of the Achilles 
reflex on the left and positive straight leg rains on the 
left.  The examiner also documented a radicular type pattern 
that went down the left the veteran's left lower extremity to 
the foot.  Lastly, the examiner documented a decrease in 
sensation to light touch in the S1dermatome of the left lower 
extremity 

A subsequent Report of Investigation Line of Duty and 
Misconduct Status document, dated in July 1996, indicates the 
veteran required admission into the Army Hospital for medical 
treatment due to back pain aggravated as the result of 
repetitive bending and standing while scoring for a military 
fitness test.  The report also contains a notation indicating 
that the veteran was on medication, and it was found that he 
had been drinking alcohol while taking the medication.  Final 
investigation findings established that the veteran's back 
pain existed prior to service and was aggravated in the line 
of duty (LOD).

In a memorandum, dated in August 1996, a review of the above-
referenced (LOD) finding was requested.  The memorandum 
suggested the finding should have been "not in the line of 
duty since drugs and alcohol were involved."

A reply memorandum, dated in September 1996, reflects that 
the LOD finding was reviewed and deemed "legally sufficient 
to sustain the investigating officer's findings and 
conclusion, that is, as to the soldier's back pain in the 
line of duty, EPTS-aggravation."  It was further noted that 
"as to the soldier's gastrointestinal problems and apparent 
incoherence, "not in line of duty-due to own misconduct."

In January 1997, the veteran filed a claim of service 
connection for a herniated disc.

In February 1997, the veteran submitted a letter sent to him 
for MetLife.  The referenced letter advised him that short 
term disability benefits were not paid for a disability due 
to an injury which happens during work at any job for pay or 
profit.  Due to the fact that the veteran was injured while 
training for the Army National Guard, and he received pay for 
such, he was deemed ineligible to receive short term 
disability benefits.

In early April 1998, the veteran underwent surgery for his 
back.  His preoperative diagnosis was that he had a herniated 
disc at L5-S1 in the left with severe compression of the 
nerve root at S1.  It was noted that the veteran had complete 
relief of his leg pain symptoms after the surgery.

A private medical report from Dr. T.H., M.D., dated in late 
April 1998, indicates the veteran received follow up 
treatment after a nurse practitioner referred him from the 
emergency room for possible renal stone, versus exacerbation 
of his low back pain.  
It was noted that the veteran had a herniated disc at L5-S1 
to the left, which was chronic and had been asymptomatic with 
periods of exacerbation.  Physical examination revealed no 
present vertebral or paravertebral tenderness.  There was 
some atrophy of the left calf musculature.  The left ankle 
reflex was absent, and some decreased sensation in the 
lateral aspect of the left foot was noted.  The veteran had 
full range of motion in his back.  The impression was that 
the veteran
had chronic low back pain exacerbation caused by a chronic 
left herniated lumbar disc at L5-S1.  

In August 1998, the veteran underwent a VA compensation 
examination.  At this time, the veteran reported having had 
low back pain, which had persisted even though he had 
surgical removal of a disc in April 1998.  The absence of the 
left ankle jerk was noted upon physical examination, while 
the right sided ankle jerk was 2+.  There was no paraspinal 
spasm or tenderness.  The impression was that the veteran's 
residual absent left ankle jerk was from the left S1 
radiculopathy he had prior to his back surgery or due to the 
surgery.  The examiner indicated he was unable to determine 
which was the case.  The examiner further noted the veteran's 
current condition was not aggravated "by what happened in 
the Armed Forces two years ago."  It was the examiner's 
opinion that although the veteran had low back pain off and 
on, this condition could not in any way relate to the minor 
back injury he received when he pulled his back in the Armed 
Forces.  Lastly, it was noted that the veteran's condition 
was not related to his in-service injury, nor was it 
aggravated. 

In February 2001, an independent medical examination (IME) 
was conducted by an orthopedic physician, Dr. H, Jr., M.D., 
who reviewed the veteran's entire claims folder.  Within his 
IME report, Dr. H. Jr., M.D, made particular reference to a 
clinical note dated in August 1995, which reflected that the 
veteran sought treatment for complaints of low back pain and 
weakness.  He also referenced a clinical note dated in June 
1996, wherein the veteran was treated for a back injury 
sustained on a Memorial Day weekend as the result of lifting 
an urn.  He noted that at that time, the veteran was 
diagnosed with lumbosacral strain and was given medication.  
Based on the veteran's statement of injury and his physical 
exam, Dr. H. Jr., M.D., indicated that in his medical 
opinion, the veteran did in fact incur a back injury during 
the above-described Memorial Day event.  Dr. H. Jr., M.D. 
opined that the veteran had either an early herniated disc 
problem, or lumbar strain prior to his involvement in the 
National Guard on June 15 through June 29, 1996.  

The IME report reflects that the reviewing physician further 
indicated that in his medical opinion, the veteran's above-
referenced condition was made worse over the time period in 
which he was involved in the National Guard.  He noted that 
the veteran's medical records showed a clear change in both 
his symptomatology and physical examination.  The physician 
specifically referenced the veteran's July 19 1996 
examination, wherein a loss of Achilles reflex was noted, as 
well as a decrease sensation in the S1 distribution and a 
positive straight leg raise.  He opined that these clinical 
factors were very consistent with an L5-S1 disc herniation.  
According to Dr. H, Jr., M.D., these symptoms and physical 
findings were not present prior to the veteran's involvement 
in the National Guard on June 15 through June 29, 1996, and 
therefore, the veteran most likely had an increase in 
severity of his symptoms and his condition during his 
National Guard duty.

The physician thereafter indicated that the exacerbation, 
which the veteran experienced during his active duty for 
training, could have been caused by any type of bending, 
lifting, or twisting type of motion.  He noted that the 
natural history of disc herniation involves people who first 
sustain a hernia, and then subsequently go through a period 
of recuperation, which can last anywhere from days to weeks, 
to months.  According to the physician, the low back pain and 
radicular pain that these individuals often experience slowly 
clears up.  Any type of motion or heavy lifting during this 
period of time could exacerbate the condition and make it 
worse to a point that surgery may be required.  The record 
reflects, that in the opinion of the reviewing examiner, such 
was the case for the veteran in this case as evidenced by his 
April 1998 surgery for a left herniated disc at L5-S1 with 
severe compression of the nerve root at S1.  Although the 
present record does not contain further medical records 
evidencing the exacerbation of the veteran's low back 
condition, the reviewing examiner, in his independent medical 
examination report, also referenced a February 8, 1999, 
lumbar myelogram which showed the veteran had a reherniated 
nucleus pulposus and lateral stenosis at L5-S1.  Lastly, Dr. 
H.Jr., M.D. referenced a February 28, 1999 left L5-S1 
laminectomy, foraminotomy, diskectomy and neurolysis.


I.  Legal Analysis

Under the laws administered by the VA, service connection 
will be granted if it is shown that a particular disease or 
injury resulting in disability was incurred or aggravated 
during active duty or active duty for training.  38 U.S.C.A. 
§§ 101(2), (24), 1110, 1131 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (1999).  Active military service is defined, 
in part, as active duty and any period of active duty for 
training (ACDUTRA) during which an individual is disabled or 
dies from a disease or injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 1991).  Neither 
the presumption of soundness on entrance into service, nor 
the statutory presumption of service incurrence of certain 
chronic disorders manifested to a compensable degree within 
the year after service, applies when service is ACDUTRA.  See 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

The Court in Paulson went on to state that since the 
presumption of soundness did not apply, a finding of pre-
existence must be supported by a preponderance of the 
evidence.  In regards to the veteran's present case, the 
evidence of record indicates the veteran did in fact have a 
pre-existing back condition prior to beginning his active 
duty for training June 15 through June 29, 1996.  A medical 
record, dated in August 1995, shows the veteran presented for 
treatment with complaints of low back pain and weakness.  An 
additional medical record indicates that on June 13, 1996, 
three days prior to reporting to active duty for training, 
the veteran incurred a back injury as the result of lifting 
an urn at the cemetery on Memorial Day weekend.  The final 
diagnosis was that he had a lumbosacral strain.  Based on the 
veteran's statement of injury and his physical examination 
findings, a reviewing physician stated within a subsequent 
independent medical examination report that in his medical 
opinion, the veteran did in fact incur a back injury during 
the above-described Memorial Day event.  He opined that the 
veteran had either an early herniated disc problem or lumbar 
strain prior to his involvement in the National Guard on June 
15 through June 29, 1996.  Given that the veteran presented 
for treatment with complaints of low back pain as far back as 
July 1995, and he received a definitive diagnosis of 
lumbosacral strain on June 13, 1996, the record is clear in 
establishing that the veteran's back condition pre-existed 
service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The evidence of record also establishes that the veteran's 
pre-existing low back disability was also aggravated during 
his active duty for training in June 1996.  Thee days prior 
to reporting for active duty for training, the veteran was 
diagnosed with a lumbosacral strain, and treatment included 
the medication Flexeril.  Shortly thereafter, the veteran was 
hospitalized during his period of active duty for training as 
the result of his participation as a scorer in a military 
physical training exercise.  Following this incident, the 
veteran was diagnosed with a left herniated pulposus at L5-
S1.  A subsequent lumbar spine assessment, conducted in mid-
July 1996, further revealed the veteran had a loss of the 
Achilles reflex, as well as a decrease sensation in the S1 
distribution and a positive straight leg raise.  According to 
the physician who conducted an independent medical 
examination in this case, the above-referenced symptoms and 
physical findings were not present prior to the veteran's 
involvement in active duty for training.  Therefore, he 
opined that the veteran most likely had an increase in 
severity of his symptoms and his condition during the 
referenced time period.  In addition, the physician relayed 
exacerbating factors such as any type of motion involving 
bending lifting or twisting.  The motions were subsequently 
consistent with the movements performed by the veteran while 
performing his duties a scorer for military physical training 
testing.  The veteran indicated he was repetitively squatting 
down to view the troops as they were going through their 
physical training exercises.  Lastly, LOD investigation 
findings were deemed legally sufficient to sustain the 
conclusion that the veteran's back condition both existed 
prior to his active duty for training, and was aggravated in 
the line of duty.  

Because the overall evidence of record in this case shows 
that the veteran's low back condition both pre-existed his 
active duty for training, and was then worsened during 
training, the veteran's claim of service connection for a low 
back disability, to include a herniated disc at L5-S1, is 
granted.  38 U.S.C.A. § 1153 (West 1991).

ORDER

Entitlement to service connection for a low back disability, 
to include a herniated disc at L5-S1, is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

